Order, Family Court, Bronx County (Rhoda Cohen, J.), entered March 15, 1990, which adjudicated appellant a juvenile delinquent upon his admission that he performed acts which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree and placing him, upon a designated felony finding, in a non-secure Division for Youth Title III facility for a period of eighteen months, unanimously affirmed, without costs.
The Family Court, in determining the type of placement most suitable for appellant, noted that certain group facilities *271had declined to accept appellant for placement, due to his history of violence. However, far from abdicating its responsibilities, the Family Court specifically noted that even if placement at one of these facilities was ordered by the court, appellant would not receive the structured environment that he required. Under these circumstances, and in view of appellant’s long history of felonious acts, the order appealed from reflects an appropriate balancing of the needs of appellant and the safety of the community at large. (See, Matter of Rafael M., 166 AD2d 393.) Concur—Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.